This is an appeal by the employer and his insurance carrier from an award made by the Workmen’s Compensation Board in favor of the widow of Joseph F. Evelyn, Jr., deceased, for funeral expenses and continuing the case for the purpose of fixing the amount of the award. Decedent was killed on June 22, 1945, while driving the truck of the alleged employer. The contention of the appellants is that decedent was not an employee. The testimony sustains the determination of the board. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.